DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to national stage Application No. PCT/IB2014/063121 filed July 15, 2014 and to foreign Application No. EP133060517 filed July 22, 2013.

Status of Claims
This Office Action is responsive to the amendment filed on November 10, 2021. As directed by the amendment: claims 14, 17, and 19 have been amended, claims 1, 3-6, 9-10, 12-23, and 20 have been cancelled and claims 26-34 have been added. Thus, claims 14-15, 17, 19, and 26-34 are presently pending in this application. 
Applicant’s cancelling of claim 13 obviates the previous claim objection made thereto. Claims 1, 13, and 14, and claims 3-6, 9-10, 12, 15, 17, 19-21, and 23-25 by dependency, were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant’s cancelling of claim 1 and 13 and amendments to claim 14 obviates the previous rejection under 35 U.S.C. 112(a). Claim 19, and claim 20 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 19 obviates the previously rejection under 35 U.S.C. 112(b). Claims 1, 3-6, 9, 12, 14-15, 17, 19, 21, and 23 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sambhy et al. (U.S. Pub. No. 2013/0280431) in view of Robertson et al. (U.S. Patent No. 5,487,378). Claims 1, 6, 10, 14, 19-20, and 25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Pub. No. 2005/0190234) in view of Robertson (U.S. Patent No. 5,487,378). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable over Schipper et 

Claim Interpretation
Claim 27 recites “wherein the plurality of holes in the second portion have diameters of equal to substantially 2.5 µm.”, ln 1-2. Applicant’s specification recites “The second material is a material that allows fabrication techniques to be used that have sufficient precision to form nozzles with the required exit diameter and tolerance in the second material (e.g. 2.5 µm+ 0.065 µm).”, Pg. 13, In 11-14. Thus, the diameters of the plurality of holes in the second portion are interpreted as being in the range of 2.435 to 2.565 µm.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on February 22, 2022.
The application has been amended as follows: 
Claim 14 shall now read: A method of manufacturing a mesh for use in forming droplets of liquid medicine in a nebulizer, the method comprising: a) providing a first portion made of a first material having a plurality of holes formed therethrough as an inlet side of the mesh; b) filling the plurality of holes of the first portion using a second portion made of a second material that has a lower density than the first material to thereafter form nozzles for an outlet side of the mesh; and, c) thereafter forming the nozzles, by removing part of the second material of the second portion to create a plurality of holes in the second portion aligned with the plurality of holes of the first portion, with the plurality of holes in the second portion each having exit diameters of less than the respective diameters of the plurality of holes of the first portion; wherein the plurality of the holes in the first portion provide supply openings for a liquid 

Claim 17 shall now read: The method as claimed in claim 14, wherein the removing part of the second material of the second portion provides the nozzles with an increasing material thickness; in step a), the plurality of holes in the first portion made of the first material are provided with a first hole geometry having a first opening size, wherein, in step b), the plurality of holes in the second portion made of the second material are provided with a second hole geometry having a second opening size, wherein the second opening size is smaller than the first opening size.

Claim 30 shall now read: A nebulizer, comprising: a body having an inlet and an outlet arranged to deliver a liquid medication to a user; a chamber configured to hold the liquid medicine to be nebulized and comprising the mesh formed by the method of claim 14; and a piezoelectric element configured to nebulize the liquid medicine; the mesh being configured to produce droplets of the liquid medicine having an upper limit of mass median diameter (MD) of 5 µm.

Claim 31 currently recites: "wherein the second diameter is 2.5 µm.", ln 1 should read --wherein the exit diameters is 2.5 µm.--

Claim 33 is cancelled.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Sambhy et al. (U.S. Pub. No. 2013/0280431; “Sambhy”) discloses a method of manufacturing a mesh for use in forming droplets, the method comprising: a) providing a first portion (22; Fig. 2) made of a first material (“stainless steel”; ¶¶ 0040-0041) having a plurality of holes formed therethrough; b) using a second portion (24; Fig. 2) made of a second material (“polyimide”; ¶ 0039) that has a lower density than the first material (Examiner notes: Sambhy discloses the first material as stainless steel which has a known density of 8 g/cm3 and the second material as  polyimide has a known density of 1.42 g/cm3. Therefore, the density of the second material is less than the density of the first material) to form nozzles for an outlet side of the mesh [at 26; ¶¶ 0040-0043; Examiner notes: Sambhy discloses fluid exiting the mesh through the coating (26; Fig. 2)], wherein the second portion is placed in contact with the first portion [Fig. 2; Examiner notes: Sambhy discloses the first portion in contact with the second portion by way of a bonding process with the intervening adhesive material (28; Fig. 2-3; ¶¶ 0040-0045), such that the plurality of through holes align.], the second portion having a corresponding plurality of holes formed therethrough (Fig. 2), and the step of providing the first portion made of the first material having the plurality of holes formed therethrough comprises: providing the plurality of holes in the first portion made of the first material as first openings forming inlet openings of the mesh (¶¶ 0040-0042; A, Fig. A annotated above), wherein the step of using the second portion made of the second material having the plurality of holes formed therethrough comprises: providing the plurality of holes in the second portion made of the second material as second openings forming the nozzles with outlet openings of the mesh (¶¶ 0040-0042; B, Fig. A annotated below), wherein the second portion provides transition portions between 

    PNG
    media_image1.png
    262
    509
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Sambhy.
Prior art of record Sambhy fails to disclose or render obvious the method of manufacturing a mesh comprising filling the plurality of holes of the first portion using the second portion made of the second material and wherein the plurality of the holes in the first portion provide supply openings for a liquid medicine, wherein the plurality of holes in the second portion provide the nozzles as outlet openings for droplets of the liquid medicine, wherein the outlet openings are arranged downstream from the supply openings, as recited in independent claim 14. 
Prior art of record Robertson et al. (U.S. Patent No. 5,487,378), Lim et al. (U.S. Pub. No. 2005/0190234), Schipper et al. (U.S. Patent No. 2012/0285447), and  Xu (U.S. Pub. No. 2013/0334339) alone or in combination fail to remedy the deficiencies of Sambhy. 
Therefore, independent claim 14, and claims 15, 17, 19, 26-32 and 34 by dependency, have been rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785